Citation Nr: 1748542	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected disability.


REPRESENTATION

Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was before the Board in December 2016, at which time it was remanded for additional development.  After the issuance of a June 2017 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.

In July 2016, the Veteran testified at hearing for before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.


REMAND

Pursuant to the December 2016 remand, the Veteran underwent a VA audiological examination in February 2017.  The examiner rendered two negative etiological opinions, but failed to address whether the Veteran's bilateral hearing loss was caused or aggravated by a service-connected disability.  Further, the AOJ also discovered that the equipment used for the examination was improperly calibrated.

The Veteran underwent another VA audiological examination in March 2017.  However, the March 2017 VA examiner also limited to the etiological opinions to whether the Veteran's bilateral hearing loss was incurred in or due to his active duty and not whether it was aggravated by his active duty.  As such, in June 2017, the AOJ obtained an addendum to the March 2017 VA examiner's opinion.  Although the June 2017 examiner opined that the Veteran's bilateral hearing loss was not "caused or aggravated by a service-connected disability," the entirety of the examiner's rationale concerned in-service incurrence and in-service aggravation.

Since the December 2016 remand, the AOJ has not obtained an opinion as to whether the Veteran's bilateral hearing loss was caused or aggravated by a service-connected disability.

For the reasons discussed above, the Board finds that the AOJ did not substantially comply with the Board's December 2016 remand directives and, thus, a remand for corrective actions is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and a copy of this remand must be provided to and reviewed by the June 2017 VA examiner or, if unavailable, an appropriate substitute.  The examiner must then render an opinion as to the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused or aggravated by a service-connected disability?  At present, service connection is in effect for posttraumatic stress disorder, irritable bowel syndrome, residuals of a head injury with headaches, residuals of right knee injury post-surgery, tinnitus, impaired taste sensation, chronic fatigue syndrome, residuals of a skull fracture post craniotomy, and diplopia.

Again, the examiner is asked to render an opinion as to whether any of these service-connected disabilities (including any medication prescribed to treat them) caused or aggravated the Veteran's bilateral hearing loss, not whether the Veteran's bilateral hearing loss was caused or aggravated by his active duty.

A complete rationale must be provided for any rendered opinion.

2.  Once the above actions have been completed, the AOJ must re-adjudicate the claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

